Citation Nr: 9934871	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  92-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disability.

2.  Entitlement to an increased rating for bronchial asthma 
with allergic vasomotor rhinitis, currently evaluated as 30 
percent disabling, to include the issue of whether a rating 
in excess of 10 percent was warranted prior to October 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran an increased 
evaluation, in excess of 10 percent, for his service-
connected bronchial asthma with allergic vasomotor rhinitis.  
This appeal also stems from the April 1992 rating decision 
which found that the veteran had not submitted new and 
material evidence to reopen a previously denied claim of 
entitlement to service connection for a right knee 
disability.

This case was previously before the Board and in November 
1993 it was remanded to the RO for further development of the 
issues, to include the additional issue of entitlement to a 
permanent and total disability rating for pension purposes.  
While in remand status, the RO, by a rating decision in April 
1997 increased the disability evaluation for the veteran's 
service-connected respiratory disorder from 10 percent to 
30 percent, effective October 1996, and granted the veteran 
nonservice connection pension benefits, effective from 
November 1990.  The case has since been returned to the Board 
for further appellate review of the issues shown on the title 
page.


FINDINGS OF FACT

1.  In a June 1989 decision, the Board denied service 
connection for a disorder of the right knee.  

2.  Additional evidence received since the June 1989 Board 
decision, while to some extent new, is not of such 
significance that it must be considered in connection with 
all the evidence to fairly decide the merits of the claim.

3.  Prior to October 1996, the veteran's respiratory disorder 
was productive of moderate impairment as described in a VA 
examination report dated in January 1996.  

4.  The veteran's service-connected respiratory disorder is 
not shown to be productive of more than moderate impairment, 
and after October 1996, forced expiratory volume after one 
second (FEV-1) was no less than 50 percent of predicted value 
nor was the ratio of forced expiratory volume after one 
second to forced vital capacity (FVC) less than 59 percent; 
at least monthly visits to a physician for required care or 
exacerbation or; intermittent courses of systemic 
corticosteroids are not demonstrated.


CONCLUSIONS OF LAW

1.  The evidence received since the June 1989 Board decision 
denying service connection for a disorder of the right knee 
is not new and material and the claim is not reopened; the 
June 1989 decision of the Board is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100 
(1999).

2.  The criteria for a 30 percent rating for bronchial asthma 
with allergic vasomotor rhinitis, prior to October 1996, have 
been met.  38 C.F.R. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
4.7, 4.96 and Part 4, Code 6602 (effective prior to 
October 7, 1996 )

3.  The criteria for a rating in excess of 30 percent for 
bronchial asthma with allergic vasomotor rhinitis have not 
been met.  38 C.F.R. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
4.7, 4.96 and Part 4, Code 6602 (effective prior to and since 
October 7, 1996).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

The veteran's claim for service connection for a disorder of 
the right knee was denied by a Board decision dated in June 
1989.  

Under the appropriate laws and regulations, the prior Board 
determination denying entitlement to service connection for a 
right knee disorder is final and the veteran's claim as to 
service connection for a right knee disorder may not be 
reopened absent the submission of new and material evidence 
38 U.S.C.A. § 5107(a).  In considering whether a claim may be 
reopened, a two-step analysis must be performed, first, the 
Board must determine whether the evidence is both new and 
material.  If and only if the Board determines that the 
claimant has produced new and material evidence is the claim 
deemed to have been reopened and the case must then be 
evaluated on the basis of all the evidence both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new", that 
is not previously submitted to agency decision makers and not 
cumulative or redundant; and (2) is the newly presented 
evidence "material", that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.

In answering these questions, the Board will first review the 
evidence that was before it in June 1989.  This evidence 
includes the veteran's service medical records, which show 
that on his September 1967 medical examination for service 
entrance, a clinical evaluation of his lower extremities 
noted swelling in the right knee.  He reported as medical 
history both a history of a trick or locked knee and that his 
right knee had been swollen for one year.  The veteran 
presented to a service department orthopedic clinic while in 
his fifth week of basic training with complaints of pain in 
his right knee since a football injury sustained two years 
earlier.  The veteran said that he squatted down at that time 
to pick up a ball and his knees gave way and that it felt as 
if his kneecap went towards the left.  He said that he was 
unable to fully extend the knee for a long time.  He 
complained of current pain in the anterior aspect of the knee 
on full extension.  Examination found full range of motion, 
and no atrophy, effusion or instability.  A McMurray's test 
revealed a slight click on both knees.  An X-ray of the right 
knee was interpreted to reveal an irregularity of the bony 
surface distal medial femoral condyle compatible with 
Pellegrini-Stieda's disease.  No significant disease was the 
diagnostic impression.  The veteran was again evaluated for 
complaints of right knee pain in May 1968.  The veteran 
claimed that he had a trick knee when playing sports.  The 
veteran was provided conservative treatment to include an Ace 
wrap.  On the veteran's August 1970 medical examination for 
service separation, a clinical evaluation on the veteran's 
lower extremities found no abnormalities.  The veteran 
reported that his knees became painful and swollen after 
prolonged standing.  A reviewing physician noted that X-rays 
were suggestive of osteochondrosis.

The evidence before the Board in June 1989 also included post 
service VA and private clinical data.  Pertinent private 
clinical data consisted of a summary of treatment provided to 
the veteran between January 1972 and September 1972 for 
swelling of the right knee after it had given out suddenly 
while standing.  In late January 1972 a right knee 
meniscectomy was performed.  Subsequent right knee surgery 
(not otherwise identified) was performed in June 1972.  
Private clinical records compiled between May 1986 and 
February 1988 reveal that the veteran was found to have right 
knee degenerative joint disease with a loose osteochondral 
fragment and required a Lenox-Hill brace and rehabilitation 
to improve his mobility.  Degenerative changes with areas 
highly suggestive of intra-articular loose bodies were 
diagnosed on VA X-ray of the right knee in March 1988.

At a personal hearing in November 1988 the veteran testified 
that he injured his right knee in service while sparing with 
a fellow service member.  He said that he "took a right cross 
and my knee gave out".  He said that when he returned to 
civilian life his right knee gave out on him again in 1971 
while walking down stairs.  He described surgery on his knee 
thereafter and related that he has to wear a brace at all 
times.  

Based on the above clinical evidence and testimony, the Board 
determined in June 1989 that the veteran's right knee 
disorder preexisted his active service and that the 
underlying pathology did not increase during service.

The veteran now seeks to reopen his claim for service 
connection for a right knee disorder with the submission of 
additional evidence to support his contention that his right 
knee should be service connected.

The evidence adduced since the June 1989 Board decision and 
not duplicative of evidence previously on file includes VA 
and private clinical data.  The private clinical data consist 
of records of evaluation and treatment provided to the 
veteran both subsequent and prior to service by treating 
physicians.  The preservice clinical records consist of 
medical records relating to the veteran's stay at the St. 
Dominic's Home in Blauveit, New York, and the Lt. 
Joseph P. Kennedy Home also located in New York.  These 
records compiled between 1952 and 1964 record physical 
examinations of the veteran as well as medical treatment 
rendered to him during this period for injuries to his 
eyebrow, left thigh, right ankle as well as other problems.  
These records do not disclose any injury or complaints 
referable to the veteran's right knee.

The post service private clinical data includes a statement 
dated in June 1994 from Luis Caplin, M.D., who stated that 
the veteran has been treated at his office on many occasions 
since 1982, mainly for complaints of articular pain, 
particularly in the knees and ankles.  Dr. Caplin noted that 
the veteran related a history of a knee injury in May 1968 
while in the Army.  Dr. Caplin added that current treatment 
of the veteran's knees provided only temporary relief of his 
symptoms.  

The VA clinical data added to the file since 1989 includes 
reports of VA examinations provided to the veteran between 
February 1994 and December 1998 as well as VA outpatient 
treatment records compiled between October 1986 and November 
1995.  The VA examinations note the veteran's history of knee 
surgeries since service and record present complaints and 
clinical findings.  Bilateral severe knee degenerative joint 
disease was diagnosed on VA examination in February 1994.  On 
examination in November 1994 the veteran complained of pain 
in both knees and that he could not walk properly.  It was 
observed on objective examination that the veteran could walk 
in tandem without assistive device but with knee brace, but 
could not walk on tiptoes or on heels functionally due to 
balance problems.  On VA examination in November 1998, the 
veteran was noted to have a history of weight loss of about 
40 pounds because of his bad knees, although his weight at 
that time was 250 pounds on a 5 foot, 9 inch frame.  
Degenerative joint disease of the knees was the continuing 
diagnosis.

The Board has reviewed the evidence submitted since the June 
1989 Board decision and has determined that the evidence is 
for the most part cumulative of previously presented 
evidence.  Specifically, the clinical evidence contains the 
same clinical impressions relative to the veteran's right 
knee disability that were in the record prior to the June 
1989 Board decision.  This evidence demonstrated that the 
veteran has been diagnostically assessed as suffering from 
degenerative joint disease involving the right knee and has 
continued to receive evaluation and treatment for a right 
knee pathology since 1972.  Inasmuch as the newly received 
evidence only confirms or supplements the previously 
established diagnosis of degenerative joint disease, it is 
merely cumulative, and not "new".  

The private clinical data of treatment provided to the 
veteran prior to service may be considered new, but it is not 
material.  Records of examination or treatment rendered to 
the veteran prior to service entrance which do not disclose a 
right knee injury are simply not probative.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that to be "material" evidence must be probative of the issue 
at hand.  It must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In June 1989, the Board found that the 
veteran was noted on his medical examination for entrance 
into service to have a right knee disorder.  Therefore, the 
veteran is not entitled to the statutory presumption of 
soundness under 38 U.S.C.A. § 1137 (West 1991).  The 
preservice clinical records, while failing to document 
earlier findings of right knee complaints or pathology cannot 
be used to rebut clinical findings extant at service 
entrance.  Further, as these records clearly do not show an 
increase in the underlying right knee pathology during 
service they are not probative and thus not material.  In 
essence, these records do not bear directly or substantially 
upon the matter under consideration (i.e. whether the 
preexisting right knee was aggravated by service) nor are 
they so significant that they require consideration to fairly 
decide the merits of the veteran's claim.

In sum, the evidence submitted since the June 1989 Board 
decision is either cumulative of evidence already on file or 
not of such significance that it must be considered in 
conjunction with all the evidence to fairly decide the merits 
of the veteran's claim.  Accordingly, there is no additional 
evidence which is both new and material and the claim for 
entitlement to service connection for a right knee disorder 
is not reopened.

II.  An Increased Rating for a Respiratory Disorder

The service medical records show that the veteran was 
hospitalized for an upper respiratory infection.  On his 
initial VA examination in February 1971 bronchial asthma was 
diagnosed.  

Service connection for bronchial asthma was established by an 
RO rating action dated in April 1977.  This disorder was 
rated 10 percent disabling under Diagnostic Code 6602 of VA's 
Schedule for Rating Disabilities (Rating Schedule), effective 
from October 1970.  

On a VA examination in June 1991, in connection with his 
current claim, the veteran complained of breathing problems.  
An objective examination of the veteran's respiratory system 
noted occasional expiratory wheezes.  An X-ray of the 
veteran's lungs was interpreted to be within normal limits.  
The veteran's medications were noted to include Theo-Dur and 
several inhalers, Proventil and Ventolin.  Chronic 
obstructive pulmonary disease was diagnosed.  

A VA chest X-ray in August 1991 was interpreted to reveal no 
acute disease.  A computer tomography scan of the 
maxillofacial without contrast in September 1991 found the 
paranasal sinuses to be well pneumatized.  There was 
hypertrophy of the left middle turbinate when compared to the 
right.  

In a statement dated in November 1991, the veteran's private 
physician, Dr. Caplin, reported that the veteran had been 
under treatment since 1982 for several conditions to include 
bronchial asthma and allergic rhinitis.

On VA general medical examination in February 1994, the 
veteran complained that he could not do anything because of 
chronic asthma.  Medical history on this examination noted 
that the veteran had suffered from asthma since 1970 and has 
a history of rhinitis.  It was noted that he used a Proventil 
puff daily and a nasal inhaler.  He had not been on steroids 
and has not had any hospitalization.  The veteran complained 
of some dyspnea on exertion.  On physical examination the 
veteran's nose was found to be congested.  Respiration was 
noted to be more prolonged with expiration than inspiration.  
No wheezes were heard.  Clinical findings and pulmonary 
function testing were consistent with chronic obstructive 
pulmonary disease with air trapping and deficient defect of a 
mild nature.  Mild bronchial asthma and chronic rhinitis were 
diagnosed.

On VA examination in November 1994 the veteran reported that 
his asthma was worse in the winter and required the use of an 
inhaler every day.  The veteran further reported that he 
requires no hospitalization for his asthma and was last seen 
in the emergency room for this disorder in 1980.  He 
complained of wheezing at night.  On objective examination 
his nose was shown to be congested.  His trachea central 
breath sounds were equal with occasional rhonchi.  Expiration 
was normal.  Chest X-ray was reported as normal and pulmonary 
function test results were reported to reveal reversible 
obstructive airway disease.  

On VA trachea and bronchi examination in January 1996 the 
veteran reported that he suffers from asthma all year round.  
He reported that it is made worse by allergens such as dust 
and pollens.  He said that he wheezes every day and uses a 
pump on a daily basis.  On physical examination the veteran 
was noted to have dyspnea on exertion when walking fast.  
Moderate bronchial asthma was the diagnosis.  

Pulmonary function test in November 1996 revealed severe 
obstructive airway disease with good bronchodilator response.  
Air trapping was shown.  FEV-1 was 50 percent of predicted.  
FEV-1/FVC ratio was 59 percent.  Diffusion capacity of the 
lung for carbon monoxide (DLCO) was 80 percent of predicted.  
A subsequent pulmonary function test also indicated to be 
conducted in November 1996 disclosed an FEV-1 of 72 percent 
of predicted.  FEV-1/FVC ratio was 67 percent.  DLCO was 80 
percent of predicted.

VA outpatient treatment records compiled between February 
1994 and November 1995, and received in January 1997, show 
evaluation and treatment provided for various complaints 
referable primarily to the veteran's back and knees as well 
as his mentation.  He was noted in February 1993 and February 
1996 to have respiratory complaints.  These complaints were 
attributable in February 1993 to allergic rhinitis and in 
February 1996 to possible streptococcal pharyngitis.

On VA pulmonary examination in December 1997, the veteran 
reported that his asthma causes him to go to an emergency 
room for treatment approximately once a year.  He complained 
of current difficulty sleeping and shortness of breath.  It 
was indicated that pulmonary function testing had 
demonstrated that the veteran has moderate obstructive 
disease with response to bronchodilators and normal diffusing 
capacity.  Pulmonary function testing in October 1998 found 
mild obstructive airflow patterns with significant 
bronchodilator response in FEV-1.  FEV-1 was 80 percent of 
predicted.  FEV-1/FVC ratio was 61 percent.  DLCO was 93 
percent of predicted.  

On respiratory examination in November 1998, the veteran 
reported wheezing on a daily basis and dyspnea on exertion.  
He said he gets medication every day, Proventil and Theo-Dur, 
and that he will visit the emergency room if it is necessary.  
He reported that he visited the emergency room during the 
previous summer and that for 2 and 3 weeks at the end of the 
summer he was somewhat incapacitated.  Examination of his 
chest noted bilateral rhonchi but no bronchospasm.  
Reversible moderate obstructive pulmonary or airway disease 
was reported as being indicated by diagnostic testing. 

The Board finds that the veteran's claim for an increase 
rating for a respiratory disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Court has held that 
when a veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the records have been considered as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the outset, it is noted that the criteria for rating 
respiratory disorders to include asthma and rhinitis were 
revised while this case was pending at the Board.  This 
became effective in October 1996.  A review of the records 
shows that the veteran and his representative have been 
provided with the notice of the old and new rating criteria 
for respiratory disorders as it affects the veteran's current 
claim.  In this case, the veteran's rating was increased to 
30 percent effective from when the rating criteria changed.  
Therefore, the old, pre-October 1996, criteria will have to 
be considered to evaluate the veteran's claim prior to that 
time.  After October 1996, the Board must apply the rating 
criteria most favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Rhodan v. West, 12 
Vet.App. 55, 57 (1998).    

Under the old criteria (pre 1996 change) bronchial asthma is 
rated 10 percent when it is mild, with paroxysms of asthmatic 
type breathing occurring several times a year with no 
clinical findings between attacks.  It is rated 30 percent 
disabling for a moderate condition manifested by asthmatic 
attacks rather frequent (separated by only 10 to 14-day 
intervals) with moderate dyspnea on exertion between attacks.  
Severe bronchial asthma shown by frequent attacks of asthma 
(one or more attacks weekly) marked dyspnea on exertion 
between attacks with only temporary relief by medication with 
more than light manual labor precluded is rated 60 percent 
disabling.  Diagnostic Code 6602 (1996).  

Under the new rating criteria for respiratory disorders, 
bronchial asthma is rated as 30 percent disabling with FEV-1 
of 56 to 70 percent of that predicted, or FEV-1/FVC of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  For 
a 60 percent rating there must be FEV-1 of 40 to 55 percent 
predicted or FEV-1/FVC of 40 to 55 percent, or; as least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

In reviewing the evidence dated prior to October 1996, it is 
observed that the evidence does not show the presence of 
frequent asthmatic attacks occurring at 10-14 day intervals.  
In 1991, the veteran only exhibited occasional respiratory 
wheezes and X-rays reflected normal findings.  Pulmonary 
function testing in 1994, revealed impairment only described 
as mild in nature.  When examined in January 1996, however, 
the veteran had what was described as moderate impairment 
resulting from his respiratory disorder.  Moreover, he 
experienced dyspnea when walking fast.  In the Board's view, 
this more nearly approximates the criteria for a 30 percent 
rating.  Therefore, the Board finds that an increased 30 
percent rating for the veteran's respiratory disorder was 
warranted prior to October 1996.  The evidence, however, does 
not show the presence of severe frequent attacks, with marked 
dyspnea on exertion between attacks.  As such, the criteria 
for rating in excess of 30 percent is not shown at this time.  
In any case, the Board will defer to the RO to establish the 
precise earlier effective date for this 30 percent rating, in 
a manner consistent with this decision.  

Regarding the evidence dated after October 1996, the Board 
finds the veteran does not warrant a rating in excess of 30 
percent for bronchial asthma with allergic vasomotor rhinitis 
under either the old or new rating criteria.  The recent 
findings on VA examinations in 1997 and 1998 reveal only 
moderate obstructive disease/bronchial asthma with good 
response to bronchodilators.  While the veteran complains of 
daily wheezing and said that he uses inhalers daily, clinical 
examinations of his chest in December 1997 and November 1998 
were only significant for bilateral rhonchi.  There were no 
wheezes or rales noted and the veteran did not exhibit 
bronchospasm.  These findings are consistent with a 
30 percent rating under the old rating criteria.  Pulmonary 
function test results in November 1996 and October 1998 
essentially show FEV-1/and FEV-1/FVC readings that more 
nearly approximate the 30 percent rating under Diagnostic 
Code 6602.  Indeed, testing performed in October 1998, showed 
that the FEV-1 value was more consistent with a 10 percent 
rating.  In any case, there is simply no evidence associated 
with the claims folder to show that the veteran has the 
pathology required to establish entitlement to a 60 percent 
rating under either set of rating criteria.  As such, the 
appeal is denied.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for a right knee disability, 
the appeal is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to a 30 percent rating for the 
veteran's bronchial asthma with vasomotor rhinitis is granted 
prior to October 1996. 

Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma with vasomotor rhinitis is denied.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 

